EXHIBIT 10.2

 

 

 





ASSET PURCHASE AGREEMENT

 

 

This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 1,
2014 (the “Effective Date”) by and between Amarantus Bioscience Holdings Inc., a
Nevada corporation, with an office at 953 Indiana Street, San Francisco, CA
94107 (“Purchaser”) and Provista Diagnostics, Inc., a Delaware corporation, with
an office at 17301 N. Perimeter Drive, Suite 100, Scottsdale, AZ 85255
(“Seller”). Purchaser and Seller may be referred to hereinafter, individually as
“Party” and, collectively, as the “Parties.”

 

WHEREAS, Seller has developed and owns certain assets including a fluorescently
activated cell sorter (FACS), related equipment, software and data (as defined
below); and

 

WHEREAS, Seller wishes to sell certain tangible and intangible assets to
Purchaser relating to the FACS system and Purchaser wishes to purchase such
assets, all as set forth in more detail herein below. 

 

NOW THEREFORE, in consideration of the premises, the mutual covenants and
promises set forth in this Agreement, and other good and valuable consideration,
the Parties agree as follows:

 

1.Definitions. The capitalized terms used in this Agreement and not defined
elsewhere in it shall have the meanings specified for such terms in this
Section 1.

 

1.1“Transferred Assets” means the specific assets, equipment, software and
technology listed on Exhibit A that are owned or controlled by Seller as of the
Effective Date, including, without limitation, the Instrument and all technical
information, data, and software that is embodied within the computers and the
equipment which are necessary for operation of the Instrument.

 

1.2“Lien” means any liens, encumbrances, mortgages, pledges, options, charges,
security interests and any other claims of third parties on or concerning the
Transferred Assets.

 

1.3“Closing” means the closing of this Agreement at which time Seller shall make
the Sale of the Transferred Assets to Purchaser, and Purchaser shall tender the
Purchase Price to Seller for the Transferred Assets. The Parties have scheduled
the Closing to occur within 5 business days of the Effective Date or at such
other later time as the Parties shall mutually agree.

 

2.Purchase and Sale.

 

2.1Sale. Upon the Closing, subject to the terms and conditions of this
Agreement, Seller hereby sells, conveys, assigns and transfers to Purchaser, and
Purchaser hereby purchases, acquires and accepts from Seller all of Seller’s
right, title and interest in and to the Transferred Assets “as is” free and
clear of Liens (the “Sale”).

 



Page 1 of 7

EXHIBIT 10-2 PROVISTA ASSET PURCHASE AGREEMENT FINAL.DOC

 

 

3.Delivery. Upon the Closing, Seller will make the Transferred Assets available
for pick up and transport at Seller’s office located at 17301 N. Perimeter
Drive, Suite 100, Scottsdale, AZ 85255 at Purchaser’s sole cost and expense.
Purchaser shall be responsible for set up, calibration, testing and all other
actions required to ready the Transferred Assets for operation and use at
Purchaser’s business location.

 

4.Purchase Price. At the Closing, Purchaser will pay to Seller Twenty Thousand
Dollars ($20,000.00) for the Transferred Assets (the “Purchase Price”).

 

5.Indemnification.

 

5.1By Seller. Subject to Section 5.2 below, Seller will defend, indemnify and
hold harmless Purchaser, from and against any and all damages, settlements,
losses or expenses (including, without limitation, counsel fees, collectively,
“Losses”) arising from (i) Seller’s material breach of any its representations,
warranties or covenants made by it pursuant to this Agreement, (ii) the
negligence, recklessness or willful conduct of Seller; except to the extent the
claim arises as a result of the negligence, recklessness or willful conduct of
Purchaser or to the extent Purchaser’s failure to give Seller prompt notice of
such claim materially prejudices Seller’s ability to defend such claim for which
Purchaser is seeking indemnification pursuant to this Section 5.

 

5.2Indemnification Procedure. As a condition to Purchaser’s right to receive
indemnification under Section 5.1, Purchaser shall (i) promptly notify Seller as
soon as it becomes aware of a claim or action for which indemnification may be
sought pursuant hereto, (ii) cooperate with Seller in the defense of such claim
or suit, and (iii) permit Seller to control the defense of such claim or suit,
including without limitation the right to select defense counsel. In no event,
however, may Seller compromise or settle any claim or suit in a manner which
admits fault or negligence on the part of Purchaser without the prior written
consent of Purchaser.

 

6.Mutual Representations and Warranties. Each of Purchaser and Seller hereby
makes to the other the representations and warranties contained in this
Section 6.

 

6.1It is a corporation duly organized, validly existing and is in good standing
under the laws of the state of its incorporation and has all requisite power and
authority, corporate or otherwise, to conduct its business as now being
conducted, to own, lease and operate its properties and to execute, deliver and
perform this Agreement.

 

6.2The execution, delivery and performance by it of this Agreement have been
duly authorized by all necessary corporate action and do not and will not
(i) require any consent or approval of any third parties, (ii) violate any
provision of any law, rule, regulations, order, writ, judgment, injunctions,
decree, determination or award presently in effect having applicability to it or
any provision of its certificate of incorporation or by-laws or (iii) result in
a breach of or constitute a default under any material agreement, mortgage,
lease, license, permit or other instrument or obligation to which it is a party
or by which it or its properties may be bound or affected.

 

6.3This Agreement is a legal, valid and binding obligation of it enforceable
against it in accordance with its terms and conditions.

 

 



Page 2 of 7

EXHIBIT 10-2 PROVISTA ASSET PURCHASE AGREEMENT FINAL.DOC

 

 

6.4It is not under any obligation to any person, or entity, contractual or
otherwise, that is conflicting or inconsistent in any respect with the terms of
this Agreement or that would impede the diligent and complete fulfillment of its
obligations.

 

7.Representations and Warranties of Seller. Seller hereby makes the
representations and warranties set forth in this Section 7.

 

7.1The Transferred Assets comprises all material assets of Seller that have been
used by Seller that are necessary for operation of the Instrument as used by the
Seller.

 

7.2As of the Effective Date: (i) Seller has exclusive ownership of the
Transferred Assets; (ii) all rights in the Transferred Assets are freely
transferable; (iii) there are no claims or demands of any other person
pertaining to the Transferred Assets and no proceedings have been instituted, or
are pending or threatened, which challenge the rights of Seller in respect
thereof; and (iv) none of the Transferred Assets has been, or will be, charged,
mortgaged or otherwise encumbered by Seller.

 

7.3Seller has no licenses, authorizations (whether express or implied) or other
agreements under which Seller has granted rights to a third party in the
Transferred Assets.

 

7.4Seller has required all of its employees who have had access to Transferred
Assets to execute agreements under which such employees are required to maintain
the confidentiality of any Transferred Assets during or after their employment,
to the extent allowable by applicable law and to assign all rights to any
Transferred Assets developed during their employment to Seller.

 

7.5To Seller’s knowledge, there is no pending or threatened litigation against
the Seller regarding the Transferred Assets or this Agreement.

 

8.Disclaimer. The Sale of the Transferred Assets is made on an “as is” basis.
Seller expressly disclaims all warranties of any kind, whether express or
implied, including but not limited to the warranties of merchantability, fitness
for a particular purpose and noninfringement. The Parties agree that Seller
shall not be liable for any direct, indirect, incidental, special, consequential
or exemplary damages related to the Sale.

 

9.Other Agreements. This Agreement is the sole agreement with respect to the
subject matter hereof and supersedes all other agreements and understanding
between the Parties with respect to the same.

 

10.Notices. All notices shall be in writing and hand delivered, mailed via
certified mail with return receipt requested, courier, or facsimile transmission
(receipt confirmed) addressed as follows, or to such other address as may be
designated from time to time:

 

 

If to Purchaser:

 

Amarantus Bioscience Holdings Inc.

953 Indiana Street, San Francisco, CA 94107

Attn: Gerald Commissiong, Chief Executive Officer

Tel: (408) 701-5044 ext. 105

Fax: (408) 701-5099

Email:Gerald.commissiong@amarantus.com

 



Page 3 of 7

EXHIBIT 10-2 PROVISTA ASSET PURCHASE AGREEMENT FINAL.DOC

 



If to Seller:

 

Provista Diagnostics, Inc.

17301 N. Perimeter Drive, Suite 100

Scottsdale, AZ 85255

Attn: John Fermanis, Chief Financial Officer

Tel: 602-224-5500

Fax: 602-865-7574

Email: FermanisJ@ProvistaDx.com

 

Notices shall be deemed given as of the date received at the above specified
address.

 

11.Confidentiality. From and after the Effective Date, Seller shall maintain all
information in the possession of Seller that relates to the Transferred Assets
and that is not in the public domain (“Information”) in confidence and will use
commercially reasonable efforts to ensure that its employees and officers will
not, disclose the Information to any third party nor use Information for any
purpose. Seller's obligation of nondisclosure and the limitations upon the right
to use the Information shall not apply (i) after a period of five (5) years from
Effective Date or (ii) to the extent that Seller can demonstrate that the
Information: (a) is or becomes public knowledge through no fault or omission of
Seller; or (b) is obtained by Seller from a third party under no obligation of
confidentiality to Purchaser.

 

12.Publicity. No press releases, reports, or other statements in connection with
this Agreement intended for use in the public or private media shall be made by
Purchaser or Seller without the prior written consent of the other Party. If
either Party is required by law or governmental regulation to describe its
relationship to the other, it shall promptly give the other Party notice with a
copy of any disclosure it proposes to make. In addition, Purchaser shall not use
Seller’s name in connection with any products, promotion, or advertising without
Seller’s prior written permission. Seller shall not use Purchaser’s name in
connection with any products, promotion, or advertising without Purchaser’s
prior written permission.

 

13.Dispute Resolution.

 

13.1In the event of any dispute, controversy or claim arising under, out of or
in connection with this Agreement, including any subsequent amendments, or the
validity, enforceability, construction, performance or breach hereof, the
Parties shall refer such dispute to the senior executives of Purchaser and
Seller for attempted resolution by good faith negotiations within thirty (30)
days after such referral is made.

 

13.2In the event the executives are unable to resolve a dispute as provided
above, the Parties shall submit their dispute to binding arbitration by Judicial
Arbitration and Mediation Services, Inc. (JAMS) under its rules of arbitration,
by one (1) arbitrator appointed in accordance with said rules. The decision
and/or award rendered by the arbitrator shall be written, final and
non-appealable, and judgment on such decision and/or award may be entered in any
court of competent jurisdiction. The arbitral proceedings and all pleadings and
evidence shall be in the English language. Any evidence originally in a language
other than English shall be submitted with an English translation accompanied by
an original or true copy thereof. The place of arbitration shall be in Santa
Clara County, California, U.S.A. The costs of any arbitration, including
administrative fees and fees of the arbitrator(s), shall be shared equally by
the Parties to the dispute, unless otherwise determined by the arbitrator(s).
The losing Party shall bear the cost of attorneys’ and expert fees for both
Parties. The Parties agree that, any provision of applicable law
notwithstanding, they will not request, and the arbitrator shall have no
authority to award, punitive or exemplary damages against any Party.

 

 

Page 4 of 7

EXHIBIT 10-2 PROVISTA ASSET PURCHASE AGREEMENT FINAL.DOC

 

 

14.Miscellaneous.

 

14.1Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
conflicts of law principles.

 

14.2Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

 

14.3Headings. Section headings are inserted for convenience of reference only
and do not form a part of this Agreement.

 

14.4Authority. The persons signing on behalf of Seller and Purchaser warrant and
represent that they have authority to execute this Agreement on behalf of the
Party for whom they have signed.

 

14.5No Third Party Beneficiaries. No third party, including without limitation,
any employee of any Party to this Agreement, shall have or acquire any rights by
reason of this Agreement. Nothing contained in this Agreement shall be deemed to
constitute the Parties partners with each other or any third party.

 

14.6Expenses. Each Party shall bear its own expenses and costs associated with
the transaction contemplated under this Agreement.

 

14.7Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.

 

14.8Amendment; Waiver. This Agreement may be amended, modified, superseded or
canceled, and any of the terms may be waived, only by a written instrument
executed by each Party or, in the case of waiver, by the Party or Parties
waiving compliance. The delay or failure of any Party at any time or times to
require performance of any provisions shall in no manner affect the rights at a
later time to enforce the same. Except as expressly provided herein to the
contrary, no waiver by any Party of any condition or of the breach of any term
contained in this Agreement, whether by conduct, or otherwise, in any one or
more instances, shall be deemed to be, or considered as, a further or continuing
waiver of any such condition or of the breach of such term or any other term of
this Agreement.

 



Page 5 of 7

EXHIBIT 10-2 PROVISTA ASSET PURCHASE AGREEMENT FINAL.DOC

 

 

14.9Assignment and Successors. This Agreement may not be assigned by either
Party without the consent of the other Party, except that each Party may assign
this Agreement and the rights and interests of such Party, in whole or in part,
to any of its affiliates, any purchaser of all or substantially all of its
assets or to any successor corporation resulting from any merger or
consolidation of such Party with or into such corporations.

 

 

 

IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
executed by their duly authorized representatives.

 



Provista Diagnostics, Inc.   Amarantus Bioscience Holdings Inc.                
  By:     By:   Name:     Name:   Title:     Title:   Date:     Date:          
   



 

 

 

 

Page 6 of 7

EXHIBIT 10-2 PROVISTA ASSET PURCHASE AGREEMENT FINAL.DOC

 

Exhibit A

 

 

 

 

- Flow Cytometer Instrument (serial number for the flow cytometer is E97500506)
(the “Instrument”)

- Autosampler for the Instrument

- Powermac computer (PowerMac G5; PowerMac 7,3; Serial # CK5410DKRU3)

- Apple Monitor

- Apple Mouse

- Apple Keyboard

- Wireless adapter for powermac (to connect to WiFi)

- OneRac Electrical Current Amplifier

- Rack controller Unit

- Belkin Key (a networking device needed to bridge communication between the
Instrument and computer)

- All associated software

- All associated cables

- The spare parts in the box labeled “FACS Spare Parts”

- Instruction Manuals for the Instrument

 

 

 



Page 7 of 7

EXHIBIT 10-2 PROVISTA ASSET PURCHASE AGREEMENT FINAL.DOC

